Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Kevin Bryan Farrar, Appellant                         Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 41108-A).
 No. 06-16-00019-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Kevin Bryan Farrar, pay all costs of this appeal.




                                                       RENDERED NOVEMBER 17, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk